                           In the United States District Court
                           For the Southern District of Texas
                                   Galveston Division

Enex International, Inc.                     §
                                             §
        Plaintiff,                           §
                                             §
v.                                           §    Civil Action No. 3:17-cv-163
                                             §
Prime 3 Group, LLC,                          §           Jury Demanded
                                             §
        Defendant.                           §


                         Plaintiff’s Motion for Turnover Relief

To the Honorable U.S. District Judge Brown:

        Plaintiff/Judgment Creditor Enex International, Inc. (hereinafter “Enex”) files

this Motion for Turnover Relief against Judgment Debtor Prime 3 Group, LLC (“Prime

3”).

                                  Factual Background

        Enex sued Prime 3 in this Court and obtained a final judgment against Prime 3 for

$1,100,000 with an interest rate of 2.43% per annum. [Docket Entry No. 80, Agreed

Final Judgment]. Although Prime 3 attempted to overturn the judgment through a Rule

60 Motion, the Court denied it after a telephonic hearing. [Docket Entry No. 89]. The

judgment is now final.

        Prime 3 neither made any payments on the judgment nor has it superseded it, so

the judgment remains due and payable. Because the judgment is now final and remains

unsatisfied, Enex requests the Court to enter a turnover order under Texas law that



{00276914.DOCX}                            -1-
requires Prime 3 to turn over, to the United States’ Marshals Service, all of its tangible

and intangible property and then order the Marshals Service to sell such property at a

judicial auction to be applied towards the satisfaction of the judgment. 28 U.S.C. §

566(a); 28 U.S.C. § 2001-2004; Dynamic Sports Nutrition, Inc. v. Roberts, CV H-08-

1929, 2009 WL 10711815, at *1 (S.D. Tex. July 14, 2009) (Rosenthal, J.) (granting

motion for turnover and ordering defendant to turn over all tangible and intangible

property – include contractual rights for book publishing and websites – for sale at

Marshals’ auction); Cuban Cigar Brands, N.V. v. Tabacalera Popular Cubana, Inc.,

No. 02-23124-CIV, 2008 WL 4279641 at *5 (S.D. Fla. Sept. 16, 2008) (granting motion

for seizure of trademarks of judgment debtor and ordering U.S. Marshal to seize

trademarks for sale at judicial auction to be applied toward the satisfaction of judgment).

                     Factors Governing Entry of Turnover Order

        Federal Rule of Civil Procedure 69(a) incorporates state law remedies for post

judgment collection measures. Leroy v. City of Houston, 906 F.2d 1068, 1085 (5th

Cir. 1990). “In Texas, a court may order a judgment debtor ‘to turn over nonexempt

property that is in the debtor’s possession or is subject to the debtor’s control.’” Af-Cap,

Inc. v. Republic of Congo, 462 F.3d 417, 425-26 (5th Cir. 2006) (quoting TEX. CIV.

PRAC. & REM. CODE ANN. § 31.002)). “The statute is the procedural device by

which judgment creditors may reach assets of a debtor that are otherwise difficult to

attach or levy on by ordinary legal process.” Id. (quoting Beaumont Bank, N.A. v.

Buller, 806 S.W.2d 223, 224 (Tex. 1991)). Specifically, the statute provides, in pertinent

part:


{00276914.DOCX}                             -2-
        A judgment creditor is entitled to aid from a court of appropriate
        jurisdiction through injunction or other means in order to reach property to
        obtain satisfaction on the judgment if the judgment debtor owns property,
        including present or future rights to property, that: (1) cannot be readily
        attached or levied on by ordinary legal process; and (2) is not exempt
        from attachment, execution or seizure for the satisfaction of liabilities.
                                              ***
        The court may (1) order the judgment debtor to turn over nonexempt
        property that is in the debtor’s possession or subject to the debtor’s control,
        together with all documents or records related to the property, to a
        designated sheriff or constable for execution; (2) otherwise apply the
        property to the satisfaction of the judgment; or (3) appoint a receiver with
        the authority to take possession of the nonexempt property, sell it, and pay
        the proceeds to the judgment creditor to the extent required to satisfy the
        judgment.

TEX. CIV. PRAC. & REM. CODE ANN. § 31.002(a) and (b). Reviewed for an abuse of

discretion, a court’s decision to enter a turnover “can be enforced ‘by contempt

proceedings or by other appropriate means in the event of refusal or disobedience.’”

TEX. CIV. PRAC. & REM. CODE ANN. § 31.002(c); Af-Cap, Inc., 462 F.3d at 425;

Santibanez v. Wier McMahon & Co., 105 F.3d 234, 239 (5th Cir. 1997). A creditor

need not seek other remedies prior to seeking a turnover order. Resolution Trust Corp.

v. Smith, 53 F.3d 72, 78 (5th Cir. 1995); Childre v. Great Southwest Life Ins. Co., 700

S.W.2d 284, 286-87 (Tex. App. – Dallas 1985, no writ); Henningan v. Henningan, 666

S.W.2d 322, 323-24 (Tex. App. – Houston [14th Dist.] 1984, writ ref’d n.r.e.).

        Procedurally, the Texas turnover statute does not require the Court to provide the

judgment debtor with notice or a hearing before the court issues the order. See Ex

Parte Johnson, 564 S.W.2d 415, 418 (Tex. 1983) (stating that notice and hearing prior

to issuance of the turnover order is not required); Sivley v. Sivley, 972 S.W.2d 850,



{00276914.DOCX}                              -3-
860 (Tex. App. – Tyler 1998, no pet.) (“The statute itself does not provide for notice or

a hearing to be afforded a judgment debtor in a turnover proceeding.”). To the contrary,

“[t]he established rules of our system of jurisprudence do not require that a defendant

who has been granted an opportunity to be heard and has had his day in court, should,

after a judgment has been rendered against him, have a further notice and hearing before

supplemental proceedings are taken to reach his property in satisfaction of the

judgment.” Endicott Johnson Corp. v. Encyclopedia Press, Inc., 266 U.S. 285, 288, 45

S.Ct. 61, 62-63, 69 L.Ed. 288 (1924). Thus, an order under the Texas turnover statute

typically issues without service of citation and effectively shifts the burden to the

judgment debtor to account for assets to satisfy a judgment. Bollore S.A. v. Import

Warehouse, Inc., 448 F.3d 317, 324 (5th Cir. 2006). In deciding whether to issue the

order, the Court must determine from some evidence that the request for turnover

relief falls within the scope of section 31.002 but the Turnover Statute does not

specify, or restrict, the manner in which evidence may be received, nor does it require

that such evidence be in any particular form, be at any particular level of specificity, or

that it reach any particular quantum. Tanner v. McCarthy, 274 S.W.3d 311, 322-23

(Tex. App. – Houston [1st Dist.] 2008, no pet.); Schultz v. Fifth Judicial District Court of

Appeals, 810 S.W.2d 738, 740 (Tex. 1991) (holding that turnover statute requires factual

showing that judgment debtor has nonexempt property that is not readily subject to

ordinary execution).

        Different types of property are subject to turnover. This includes negotiable

instruments, intangible intellectual property and accounts receivable. Hennigan, 677


{00276914.DOCX}                             -4-
S.W.2d at 496; Matrix, Inc. v. Provident Am. Ins. Co., 658 S.W.2d 665, 68 (Tex. App. –

Dallas 1983, no writ); Cuban Cigar Brands, N.V., No. 02-23124-CIV, 2008 WL 4279641

at *5 (granting motion for seizure of trademarks of judgment debtor and ordering

U.S. Marshal to seize trademarks for sale at judicial auction to be applied toward the

satisfaction of judgment); see also Fox Film Corp. v. Doyal, 286 U.S. 123, 129-130, 52

S.Ct. 546, 547-48, 76 L.Ed. 1010 (1932) (holding that copyright royalties are not immune

from collection by state taxing authority). The Court even has the power to compel a

judgment debtor to execute documents if those documents will help collect a judgment

debt. Burns v. Miller, Hiersche, Martens & Haward, P.C., 948 S.W.2d 317, 328 (Tex.

App. – Dallas 1997, writ denied); Smith, 53 F.3d 72, 78 (5th Cir. 1995) (holding that

Texas turnover statute allows court to reach assets owned by and subject to control of

judgment debtor, even if those assets are in hands of third party).

                              There is No Exempt Property

        Prime 3 is a limited liability company formed under Virginia law. Under Virginia

law, an LLC has no property exempt from levy to satisfy a judgment. Accordingly, all of

its assets are subject to seizure and sale to satisfy an outstanding judgment.

                               Property to be Turned Over

        Enex requests the Court to order Defendant Prime 3 to sign all documents

necessary to effectuate the turnover to the U.S. Marshal’s Service in the Southern District




{00276914.DOCX}                             -5-
          1
of Texas all right, title and interest in the following tangible and intangible property,

which, because of the status of the property, its location and its intangible nature, is not

subject to ordinary process and execution:

        (a) any cash, savings accounts, checking accounts or other demand
            deposit accounts, securities, bonds, certificates of deposit, contents of
            safe deposit boxes or savings bonds;

        (b) any contractual right to payment from any third party, foreign or
            domestic, for goods or services rendered or royalties;

        (c) any funds in retainer accounts of its law firms, accountants or other
            professional services providers;

        (d) any rights to distributions from any trust, insurance policy, royalty
            agreement, license agreement, revenue sharing agreement;

        (e) any rights to distributions from any business entity owned, in whole or
            in part, by the principals of Prime 3 (including Richard S. Marten or
            Joshua Levy)

        (f)   computers, hard drives, cloud storage accounts or other devices
              holding or storing electronic information owned by Prime 3, including
              all data residing thereon;

        (g) patents, trademarks, copyrights, trade secrets or confidential
            information owned by Prime 3;

        (h) business records, whether in hard copy or electronically stored;

        (i)   websites owned by Prime 3, and order Prime 3 to execute the
              documents to transfer to Enex the ownership of any website domains

1
    The Court cannot order the debtor to turn over his assets directly to the creditor. Lozano v. Lozano,
    975 S.W.2d 63, 69 (Tex. App. – Houston [14th Dist.] 1998, pet. denied). The Court must order that
    the assets be turned over to a receiver or, if no receiver is appointed, to a designated “sheriff or
    constable.” TEX. CIV. PRAC. & REM. CODE ANN. § 31.002(b)(1). Because this case is in federal
    court, the Court would presumably order Prime 3 to turn over its assets and documents to the United
    States Marshal in this District. If the Court wishes, however, it may also in its discretion appoint a
    receiver to take charge of the property under FED R. CIV. P. 66 and sell the property at judicial
    auction. Santibanez, 105 F.3d at 241-42; Cuban Cigar Brands, N.V., No. 02-23124-CIV, 2008 WL
    4279641 at *5.


{00276914.DOCX}                                   -6-
              or Uniform Resource Locator (“URL”) numbers in which Prime 3 has
              an ownership interest;

        (j)   vehicles, furniture, fixtures or equipment;

        (k) inventory, accounts receivable, promissory notes or other negotiable
            instruments;

        (l) stamp, coin, precious metals, antiques, baseball cards, comic book
            collections or collections of similar items;

        (m) leases, leasehold estates or any real estate owned by Prime 3 or in
            which Prime 3 has an interest; or

        (n) any other tangible or intangible property.

See 28 U.S.C. § 566(a) (requiring Marshals Service to obey, execute and enforce orders

of United States District Courts) and 28 U.S.C. § 566(c) (requiring Marshals Service to

execute all lawful writs and orders issued under authority of United States). Enex also

requests the Court to order the Marshals Service to conduct a judicial auction for the sale

of the seized property as permitted by 28 U.S.C. § 2001 and 28 U.S.C. § 2004, and to pay

the proceeds to Enex in satisfaction of its judgment against Prime 3.

                                         Conclusion

        A proposed order is being filed contemporaneously with this Motion as required

by Local Rule 7.1(c).




{00276914.DOCX}                              -7-
DATE: August 4, 2020                         Respectfully submitted,

                                             HICKS THOMAS LLP
                                                A REGISTERED LIMITED LIABILITY PARTNERSHIP




                                             By: ________________________________
                                                 Stewart Hoffer (Attorney in Charge)
                                                 Texas Bar No. 00790891
                                                 S.D. Tex. I.D. No. 20123
                                                 shoffer@hicks-thomas.com
                                                 Joshua H. Bauer
                                                 Texas Bar No. 24084380
                                                 S.D. Tex. I.D. No. 1116
                                                 700 Louisiana, Suite 2000
                                                 Houston, Texas 77002
                                                 713.547.9100 (Telephone)
                                                 713.547.9150 (Facsimile)

                                             Attorneys for Plaintiff and Judgment
                                             Creditor Enex International, Inc.


                                  Certificate of Service

        I hereby certify that a true and correct copy of the foregoing instrument has been
served this 4th day of August, 2020 to the parties listed below either via electronic means
as listed on the Court’s ECF noticing system, or via United States First Class Mail,
postage prepaid.

        Mr. Paul Burleigh
        pburleigh@klinedinstlaw.com
        KLINEDINST PC
        777 S. Figueroa Street, Suite 2800
        Los Angeles, CA 90017



                                             ______________________________
                                             Stewart Hoffer




{00276914.DOCX}                               -8-
